DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quarmby, et al (U.S. Patent 10,056,244 B1).
	Regarding claims 1 and 13, Quarmby discloses a charge detection mass spectrometer, comprising:
	An electrostatic linear ion trap (ELIT) or orbitrap (column 5, line 16);
	A source of ions (102) configured to supply ions to the ELIT or orbitrap;
	Means for controlling operation of the ELIT or orbitrap (108);
	At least one processor (404) operatively coupled to the ELIT or orbitrap and to the means for controlling the ELIT or orbitrap;
	A display monitor (412) coupled to the at least one processor; and
	At least one memory (406, 408, 410) having instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to: execute a control graphic user interface (GUI) application, produce a control GUI of the control GUI application on the display monitor, the control GUI including at least one selectable GUI element for at least one corresponding operating parameter of the ELIT or orbitrap, receive a first user command, via user interaction with the control GUI, corresponding to selection of the at least one selectable GUI element, and control the means for controlling operation of the ELIT or orbitrap to control the at least one corresponding operating parameter of the ELIT or orbitrap in response to receipt of the first user command (column 7, line 30-column 8, line 65). 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quarmby in view of Doussineau, et al (“Infrared multiphoton dissociation of tandem charge detection mass spectrometry of single megadalton electrosprayed ions” Rev. Sci. Instrum. 82, 084104 (2011); cited in IDS, copy in IFW).
	Regarding claims 3 and 15, Quarmby discloses the mass spectrometer of claims 1 and 13, but fails to teach wherein the at least one selectable GUI element includes a trapping time GUI element, wherein the instructions stored in the at least one memory further include instructions which, when executed by the at least one processor, cause the at least one processor to receive as the first user command via the trapping time GUI element a selected trapping time, and to control the means for controlling operation of the ELIT to control the ELIT to remain closed for the selected trapping time.
	Doussineau teaches operating an ELIT by selecting a trapping time, and controlling the ELIT to remain closed for the selected trapping time (p. 3, section B.3 “Operation of the electrostatic ion trap”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the mass spectrometer in Quarmby with at least one selectable GUI element that includes a trapping time GUI element, wherein the instructions stored in the at least one memory further include instructions which, when executed by the at least one processor, cause the at least one processor to receive as the first user command via the trapping time GUI element a selected trapping time, and to control the means for controlling operation of the ELIT to control the ELIT to remain closed for the selected trapping time. Doing so would allow the operation of the ELIT to be controlled as taught by Doussineau.
	Regarding claim 5, although Quarmby does not specifically recite a start GUI element and a stop GUI element, wherein instructions stored in the at least one memory further include instructions which, when executed by the processor, cause the at least one processor to control the means for controlling operation of the ELIT to control the ELIT to measure ions supplied thereto by the source of ions if the first user command corresponds to selection of the start GUI element and to stop measuring ions supplied thereto by the source of ions if the first user command corresponds to selection of the stop GUI element; however, commands to start and stop operation measurement are well-known elements of any computer-controlled measurement device, and one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide such start and stop GUI elements and associated user commands to Quarmby’s system.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quarmby in view of Gonin (U.S. Patent 6,888,130 B1).
	Regarding claim 19, Quarmby teaches the mass spectrometer of claim 13, but fails to teach wherein the source of ions comprises an ion source configured to generate ions from a sample, and at least one ion separation instrument configured to separate the generated ions as a function of at least one molecular characteristic, and wherein ions exiting the at least one ion separation instrument are supplied to the ELIT or orbitrap, wherein the at least one ion separation instrument comprises one or any combination of at least one instrument for separating ions as a function of mass-to-charge ratio, at least one instrument for separating ions in time as a function of ion mobility, at least one instrument for separating ions as a function of retention time, ad at least one instrument for separating ions as a function of molecule size.
	Gonin teaches that supplying ions to an ELIT from an ion separation instrument comprising one or any combination of at least one instrument for separating ions as a function of mass-to-charge ratio, at least one instrument for separating ions in time as a function of ion mobility, at least one instrument for separating ions as a function of retention time, ad at least one instrument for separating ions as a function of molecule size increases the detection limits of overall analysis (column 12, lines 45-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Quarmby’s mass spectrometer with a source of ions that comprises an ion source configured to generate ions from a sample, and at least one ion separation instrument configured to separate the generated ions as a function of at least one molecular characteristic, and wherein ions exiting the at least one ion separation instrument are supplied to the ELIT or orbitrap, wherein the at least one ion separation instrument comprises one or any combination of at least one instrument for separating ions as a function of mass-to-charge ratio, at least one instrument for separating ions in time as a function of ion mobility, at least one instrument for separating ions as a function of retention time, ad at least one instrument for separating ions as a function of molecule size, because doing so would increase the detection limits of overall analysis as taught to be advantageous by Gonin.
Allowable Subject Matter
Claims 2, 4, 6-12, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2, 4, 14 and 16, the prior art fails to teach wherein the ELIT is operatively coupled to the source of ions and at least one processor, and further comprising a charge preamplifier operatively coupled between the ELIT and the at least one processor, wherein the ELIT is controllable, as part of a trapping event, according to a continuous trapping mode to randomly close the ELIT in an attempt to trap therein an ion from the ion source, or according to a trigger trapping mode to close the ELIT following detection by the charge preamplifier of an ion contained within the ELIT to attempt to trap the ion therein, and wherein the at least one selectable GUI element includes a continuous trapping GUI element and a trigger trapping GUI element, wherein the instructions stored in the at least one memory further include instructions which, when executed by the at least one processor, cause the at least one processor to control the means for controlling operation of the ELIT to control the ELIT to operate in the continuous trapping mode if the first user command corresponds to selection of the continuous trapping GUI element and to operate in the trigger trapping mode if the first user command corresponds to selection of the trigger trapping GUI element.
Regarding claims 6-11, the prior art fails to teach wherein the instructions stored in the at least one memory include instructions which, when executed by the at least one processor, cause the at least one processor to produce a display GUI of the control GUI application on the display monitor, the display GUI including real-time construction of a histogram of ion measurement information produced by the ELIT or orbitrap and at least one selectable GUI element for modifying or selecting at least one presentation parameter of the display GUI, receive a second user command, via user interaction with the control GUI, corresponding to selection of the at least one selectable GUI element for modifying or selecting at least one presentation parameter of the display GUI, and control the display GUI to modify or select the at least one corresponding presentation parameter of the display GUI in response to receipt of the second user command.
Regarding claims 12 and 17, the prior art fails to teach at least one amplifier having an input operatively coupled to the ELIT or orbitrap, wherein the at least one processor is operatively coupled to an output of the at least one amplifier, and wherein the at least one memory has instructions stored thereon, which, when executed by the at least one processor, cause the at least one processor to record ion measurement information based on output signals produced by the at least one amplifier over a duration of each of a plurality of ion trapping events, determine, based on the recorded ion measurement information, whether the control of the ELIT or orbitrap resulted in trapping therein of a single ion, of no ion, or of multiple ions, compute at least one of an ion mass and an ion mass-to-charge ratio based on the recorded ion measurement information only if a single ion was trapped in the ELIT or orbitrap during the trapping event, and produce a display GUI of the control GUI application on the display monitor, the display GUI including real-time construction of a histogram of ion measurement information for the single ion trapping events produced by the ELIT or orbitrap and at least one selectable GUI element for modifying or selecting at least one presentation parameter of the display GUI.
	Regarding claim 18, the prior art fails to teach an ion intensity or flow control apparatus disposed between the source of ions and the ELIT or orbitrap, wherein the at least one processor operatively is coupled to the ion intensity or flow control apparatus, and wherein the at least one memory has instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to control the ELIT or orbitrap as part of each of a multiple consecutive trapping events to attempt to trap therein a single ion from the ion source, for each of the multiple consecutive trapping events, determine whether the trapping event trapped a single ion, no ion, or multiple ions in the ELIT or orbitrap, and selectively control the ion intensity or flow control apparatus to control an intensity or flow of ions from the source of ions into the ELIT or orbitrap in a manner which, over the course of multiple consecutive trapping events, minimizes occurrences of no ion and multiple ion trapping events relative to occurrences of single ion trapping events so as to maximize occurrences of the single ion trapping events.
	Regarding claim 20, although Quarmby teaches an ion dissociation stage positioned to receive ions exiting a first mass spectrometer and configured to dissociate ions exiting the first mass spectrometer, and a second mass spectrometer configured to separate dissociated ions exiting the dissociation stage as a function of mass-to-charge ratio, the prior art fails to teach wherein masses of precursor ions exiting the first mass spectrometer are measured using CDMS, mass-to-charge ratios of dissociated ions of precursor ions having mass values below a threshold mass are measured using the second mass spectrometer, and mass-to-chare ratios and charge values of dissociated ions of precursor ions having mass values at or above the threshold mass are measured using the CDMS.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        27 September 2022